Calhoon, J.,
delivered the opinion of the court.
The charge is that appellant did “keep for sale and to be given away to induce trade” the liquors “in the town of Durant.” It was error to admit testimony of instances of such giving away outside of that town. It was also error to admit the books of the express company to show shipments of the liquors from appellant’s employers to parties in Durant. The court declines now to decide whether or not the record shows this *66prosecution to be in violation of the interstate commerce clause of the constitution of the United States.

Reversed and remanded.